Title: Orders, 10 October 1755
From: Washington, George
To: 



Orders for the Recruits of the two Companies of Rangers.
Winchester: October 10th 1755.

One Corporal and Seven men to Mount a Guard, which is to be Relieved at Sun-set to-morrow.
A Centry is to be placed over the Magazine and Gun powder.
Lieutenants Limon and Rutherford, are to take it by turns, to examine the State of the Recruits, and see that they commit no Irregularities. An Orderly man is to attend Colonel Washington to-morrow; and while he stays, is to be Relieved every two hours, regularly.
As the Sheriff can not attend to-morrow, the Orderly Officer is to look after  or any other Waggons which shall come to Town; and is to Report them immediately to Colonel Washington.

Lieutenant Limon for the Day.

